NUMBER 13-18-00372-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


            IN RE BROOKFIELD INFRASTRUCTURE GROUP, LLC


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Longoria
                 Memorandum Opinion by Justice Longoria 1

        Relator Brookfield Infrastructure Group, LLC (Brookfield) has filed an unopposed

motion to reinstate and dismiss this original proceeding. According to its motion, the

parties have settled the underlying dispute and the trial court has entered an agreed final

judgment in accordance with that settlement. Brookfield requests that we reinstate and

dismiss this petition for writ of mandamus with each party to bear its own costs.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
id. R. 47.4 (distinguishing opinions and memorandum opinions).
       The Court, having examined and fully considered Brookfield’s unopposed motion

to reinstate and dismiss, is of the opinion that it should be granted. Accordingly, we

reinstate this original proceeding. We lift the stay that we previously imposed in this case.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”). We dismiss this original proceeding.

Each party shall bear its own costs. See id. R. 42.1(a)(1).

                                                                 NORA L. LONGORIA
                                                                 Justice

Delivered and filed the
3rd day of August, 2018.




                                              2